Case: 10-50823     Document: 00511555620         Page: 1     Date Filed: 07/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 29, 2011
                                     No. 10-50823
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ROBERT MARTIN YORKMAN, also known as Robert Yorkman, also known as
Lil Rob,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:09-CR-292-1


Before KING, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Robert Martin Yorkman pled guilty pursuant to a plea agreement to
conspiracy to distribute and possess with intent to distribute five kilograms or
more of cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. He was
sentenced within the Guidelines to 216 months of imprisonment. As part of his
plea agreement, Yorkman waived his right to appeal any aspect of his conviction
and sentence.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50823   Document: 00511555620      Page: 2   Date Filed: 07/29/2011

                                 No. 10-50823

      Yorkman now challenges his sentence on appeal. The sole issue he raises
is whether the district court erred in applying a two-level enhancement pursuant
to Section 2D1.1(b)(1) of the United States Sentencing Guidelines, based on
Yorkman’s possession of a firearm.
      The government seeks the enforcement of the appeal waiver contained in
the plea agreement and requests that the appeal be dismissed. Yorkman does
not challenge, or even address, the validity of the appeal waiver in his brief.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The record demonstrates
that Yorkman’s appeal waiver was knowing and voluntary. See United States
v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). Further, under the plain language
of the plea agreement, the waiver applies to the circumstances at issue. Id.
Thus, the appeal waiver is valid.
      Although a valid waiver does not implicate our jurisdiction, see United
States v. Story, 439 F.3d 226, 230 (5th Cir. 2006), Yorkman’s appeal of his
sentence is clearly barred by the waiver, and the appeal is dismissed as
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir, 1983); 5th Cir. R.
42.2. Defense counsel is warned that the filing of an appeal contrary to an
appeal waiver is a needless waste of resources and could result in sanctions. See
United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                        2